Title: [January 1785]
From: Adams, John
To: 



      January 31. 1785. Monday.
      
      
       Last Evening the Marquis de la Fayette, lately returned from America, called upon me, in his Way home from Versailles. He gave me, a very pleasing Account of the Commerce, the Union &c. in America, and then began to discourse of another Subject. He interrogated me, whether I had any Correspondents in Holland, whether I received Letters, from Week to Week and from Post to Post from thence? Who were the Heads of the Republican Party? Whether I knew any Thing of the Intentions of the States General to place Mr. de Maillbois at the Head of their Armies. He then talk’d of Mailbois, said he had great Abilities, and that he had heard him justify himself very well in the Affair of D’Etrees. Said that M. de Vergennes was his Friend.— I said that I knew it, for that I had once in 1778 heard the Comte wish that Mr. de Mailbois had the Command of our Army in America. He said that the Cte. de Broglie wished for the Command in America at the same time.
       As he went out he took me aside and whispered, that altho he would not serve a foreign Prince, he would serve a Republick, and although he should hurt himself with the Queen and her Party to a great degree, yet if the States General would invite him, without his soliciting or appearing to desire it, he would accept the Command. Mailbois loved Money, and demanded splendid Appointments. He did not regard Money so much and would be easy about that. I was the first Mortal to whom he had suggested the Idea, he wished I would think of it, and he would call and see me again in a few days.
      
      
       
        
   
   The first formal meeting of the American Commissioners to negotiate treaties of amity and commerce took place at Passy on 30 Aug., David Humphreys, secretary to the mission, being present and beginning that day a record of its proceedings. This record, preserved in a volume sometimes called “Minutes of the Commissioners” (PCC, No. 116), contains, besides actual minutes of their meetings, copies of the Commissioners’ commissions and instructions, of their correspondence with the diplomatic agents of the powers to which they were accredited (with the accompanying treaty projets, &c.), and of their joint “Reports” or dispatches to the President of Congress and Secretary Jay, numbered “First” through “Ninth” (11 Nov. 1784 to 2–11 Oct. 1785), thus extending beyond the time when Franklin left for home and JA and Jefferson were appointed ministers plenipotentiary at London and Paris respectively, while retaining their joint commission to negotiate commercial treaties (see note on entry of 3 May, below). The original letters received by the Commissioners (with enclosures), together with drafts and originals of most of their reports to Congress, are filed in PCC, No. 86. All this documentation for JA’s last joint commission in Europe is printed in a single sequence in Dipl. Corr., 1783–1789[William A. Weaver, ed.,] The Diplomatic Correspondence of the United States of America, from ... 1783, to ... 1789, Washington, 1837 [actually 1855]; 3 vols., 1:499–600, but much more reliable texts and indispensable annotation are provided in Jefferson, Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., vols. 7–8, where these letters and papers are distributed under their dates. The best way to follow the Commissioners’ work, which was arduous but only very partially successful, is to read their reports. Those that are germane to the present gap in JA’s Diary are the First, Second, and Third, dated 11 Nov., 15 Dec. 1784, and [9] Feb. 1785 (sameThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 7:493–500, 573–574, 646–647).


       
       
        
   
   MS: “the.”


       
       
        
   
   The Comte de Maillebois, a marshal of France, assumed the command of the Dutch army, but, as JA later remarked., with little credit to himself; see JA’s Autobiography under date of 29 April 1778. CFA has a learned note on Maillebois’ notorious quarrel with the Maréchal d’Estrées, alluded to above (JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 3:389).


       
       
        
   
   
          
           
            “Last Night, I had a visit from the Marquis, whom I was glad to see, for a variety of Reasons. ... His views are now opening, at least in confidence to me, and his aspiring Soul aims at Objects in Europe, as grand and glorious as those he has obtained in America. ... From these Hints you may guess the whole matter. His Plan, I must say, is as laudable, as it is sublime; but I doubt the possibility of his Success” (JA to Jay, 31 Jan., LbC, Adams Papers).
           
          
          
          On Lafayette’s interest in the situation of the Dutch Republic, which was in the midst of a crisis with the Austrian Empire over the issue of opening the navigation of the Scheldt, see Gottschalk, LafayetteLouis Gottschalk, Lafayette, Chicago, 1935–1950; 4 vols. [Vol. 1:] Lafayette Comes to America; [vol. 2:] Lafayette Joins the American Army; [vol. 3:] Lafayette and the Close of the American Revolution; [vol. 4:] Lafayette between the American and the French Revolution (1783–1789)., 4:152–153.


       
      
     